UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08747 Dividend and Income Fund (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Dividend and Income Fund 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2013 - 06/30/2014 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. Dividend and Income Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label Products with GMO Ingredients Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Cease Compliance Adjustments to Against For Shareholder Performance Criteria ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: JAN 10, 2014 Meeting Type: Special Record Date: DEC 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from For For Management Legal Reserves 2 Elect of Homburger AG as Independent For For Management Proxy 3 Transact Other Business (Voting) For For Management ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Allocate Disposable Profit For For Management 3 Approve Discharge of Board and Senior For For Management Management 4.1 Elect Director John Edwardson For For Management 4.2 Elect Director Kimberly Ross For For Management 4.3 Elect Director Robert Scully For For Management 4.4 Elect Director David Sidwell For For Management 4.5 Elect Director Evan G. Greenberg For For Management 4.6 Elect Director Robert M. Hernandez For For Management 4.7 Elect Director Michael G. Atieh For For Management 4.8 Elect Director Mary A. Cirillo For For Management 4.9 Elect Director Michael P. Connors For For Management 4.10 Elect Director Peter Menikoff For For Management 4.11 Elect Director Leo F. Mullin For For Management 4.12 Elect Director Eugene B. Shanks, Jr. For For Management 4.13 Elect Director Theodore E. Shasta For For Management 4.14 Elect Director Olivier Steimer For For Management 5 Elect Evan G. Greenberg as Board For Against Management Chairman 6.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 6.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 6.3 Appoint John Edwardson as Member of For For Management the Compensation Committee 6.4 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7 Designate Homburger AG as Independent For For Management Proxy 8.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 8.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 8.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 9 Approve Creation of CHF 3.7 Billion For For Management Pool of Capital without Preemptive Rights 10 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Transact Other Business (Voting) For Against Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy V. Armes For For Management 1.2 Elect Director Michael C. Arnold For For Management 1.3 Elect Director P. George Benson For For Management 1.4 Elect Director Wolfgang Deml For For Management 1.5 Elect Director Luiz F. Furlan For For Management 1.6 Elect Director George E. Minnich For For Management 1.7 Elect Director Martin H. Richenhagen For For Management 1.8 Elect Director Gerald L. Shaheen For For Management 1.9 Elect Director Mallika Srinivasan For For Management 1.10 Elect Director Hendrikus Visser For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ALPINE TOTAL DYNAMIC DIVIDEND FUND Ticker: AOD Security ID: 021060207 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: FEB 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eleanor T.M. Hoagland For For Management 1b Elect Director Jeffrey E. Wacksman For For Management 2 Other Business For Against Management AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Greg C. Garland For For Management 1.8 Elect Director Rebecca M. Henderson For For Management 1.9 Elect Director Frank C. Herringer For For Management 1.10 Elect Director Tyler Jacks For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Steven Farris For For Management 2 Elect Director A.D. Frazier, Jr. For For Management 3 Elect Director Amy H. Nelson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors For For Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: MAR 18, 2014 Meeting Type: Special Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management for Bonus Issue 2 Approve Reverse Stock Split For For Management 3 Amend Composition of Units Re: Reverse For For Management Stock Split 4 Amend Articles 5, 53, 56, and 57 to For For Management Reflect Changes in Capital 5 Amend Article 11 For For Management 6 Consolidate Bylaws For For Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: JUN 09, 2014 Meeting Type: Special Record Date: MAY 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Company's Delisting from the For Against Management Nivel 2 Segment of the Sao Paulo Stock Exchange 2.1 Appoint Bank of America Merrill Lynch None Abstain Management Banco Multiplo S.A. to Prepare Valuation Report for Delisting Tender Offer 2.2 Appoint N M Rothschild & Sons (Brasil) None For Management Ltda. to Prepare Valuation Report for Delisting Tender Offer 2.3 Appoint KPMG Corporate Finance Ltda. None Abstain Management to Prepare Valuation Report for Delisting Tender Offer 2.4 Appoint Goldman Sachs do Brasil Banco None Abstain Management Multiplo S.A. to Prepare Valuation Report for Delisting Tender Offer BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Wayne T. Hockmeyer For For Management 1b Elect Director Robert L. Parkinson, Jr. For For Management 1c Elect Director Thomas T. Stallkamp For For Management 1d Elect Director Albert P. L. Stroucken For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Stock Retention/Holding Period Against For Shareholder BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: DEC 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director James F. Orr For For Management 1.11 Elect Director Willard J. Overlock, Jr. For For Management 1.12 Elect Director Rebecca W. Rimel For For Management 1.13 Elect Director Bertram L. Scott For For Management 1.14 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Finocchio, Jr. For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director Maria M. Klawe For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director Scott A. McGregor For For Management 1.7 Elect Director William T. Morrow For For Management 1.8 Elect Director Henry Samueli For For Management 1.9 Elect Director Robert E. Switz For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott P. Anderson For For Management 1b Elect Director Robert Ezrilov For For Management 1c Elect Director Wayne M. Fortun For For Management 1d Elect Director Mary J. Steele Guilfoile For For Management 1e Elect Director Jodee A. Kozlak For For Management 1f Elect Director ReBecca Koenig Roloff For For Management 1g Elect Director Brian P. Short For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 20, 2013 Meeting Type: Annual Record Date: SEP 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For Withhold Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CANADIAN NATURAL RESOURCES LIMITED Ticker: CNQ Security ID: 136385101 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Catherine M. Best, N. Murray For For Management Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Keith A. J. MacPhail, Frank J. McKenna, Eldon R. Smith, and David A. Tuer as Directors 1.1 Elect Director Catherine M. Best For For Management 1.2 Elect Director N. Murray Edwards For For Management 1.3 Elect Director Timothy W. Faithfull For For Management 1.4 Elect Director Gary A. Filmon For For Management 1.5 Elect Director Christopher L. Fong For For Management 1.6 Elect Director Gordon D. Giffin For For Management 1.7 Elect Director Wilfred A. Gobert For For Management 1.8 Elect Director Steve W. Laut For For Management 1.9 Elect Director Keith A. J. MacPhail For For Management 1.10 Elect Director Frank J. McKenna For For Management 1.11 Elect Director Eldon R. Smith For For Management 1.12 Elect Director David A. Tuer For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard D. Fairbank For For Management 1b Elect Director Patrick W. Gross For For Management 1c Elect Director Ann Fritz Hackett For For Management 1d Elect Director Lewis Hay, III For For Management 1e Elect Director Benjamin P. Jenkins, III For For Management 1f Elect Director Pierre E. Leroy For For Management 1g Elect Director Peter E. Raskind For For Management 1h Elect Director Mayo A. Shattuck, III For For Management 1i Elect Director Bradford H. Warner For For Management 1j Elect Director Catherine G. West For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5a Reduce Supermajority Vote Requirement For For Management 5b Reduce Supermajority Vote Requirement For For Management 5c Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Reelect Jonathon Band As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 3 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 4 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 5 Reelect Debra Kelly-Ennis As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 6 Reelect John Parker As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 7 Reelect Stuart Subotnick As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 8 Reelect Laura Weil As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 9 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 10 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 11 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 12 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2013 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Approve Remuneration Report of For Against Management Executive Directors 15 Approve Remuneration Policy of For Against Management Executive Directors 16 Authorize Issue of Equity with For For Management Pre-emptive Rights 17 Authorize Issue of Equity without For For Management Pre-emptive Rights 18 Authorize Shares for Market Purchase For For Management 19 Approve Omnibus Stock Plan For For Management CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia Boulet For For Management 1.2 Elect Director Peter C. Brown For For Management 1.3 Elect Director Richard A. Gephardt For For Management 1.4 Elect Director W. Bruce Hanks For For Management 1.5 Elect Director Gregory J. McCray For For Management 1.6 Elect Director C. G. Melville, Jr. For For Management 1.7 Elect Director Fred R. Nichols For For Management 1.8 Elect Director William A. Owens For For Management 1.9 Elect Director Harvey P. Perry For For Management 1.10 Elect Director Glen F. Post, III For For Management 1.11 Elect Director Michael J. Roberts For For Management 1.12 Elect Director Laurie A. Siegel For For Management 1.13 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Provide Proxy Access Right For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention Against For Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director Jon M. Huntsman, Jr. For For Management 1f Elect Director George L. Kirkland For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director Kevin W. Sharer For For Management 1i Elect Director John G. Stumpf For For Management 1j Elect Director Ronald D. Sugar For For Management 1k Elect Director Carl Ware For For Management 1l Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Charitable Contributions Against Against Shareholder 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Report on Management of Hydraulic Against For Shareholder Fracturing Risks and Opportunities 7 Require Independent Board Chairman Against Against Shareholder 8 Amend Bylaws Call Special Meetings Against For Shareholder 9 Require Director Nominee with Against For Shareholder Environmental Experience 10 Adopt Guidelines for Country Selection Against For Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director Gregory Q. Brown For For Management 1d Elect Director M. Michele Burns For For Management 1e Elect Director Michael D. Capellas For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Roderick C. McGeary For For Management 1k Elect Director Arun Sarin For For Management 1l Elect Director Steven M. West For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Approve Proxy Advisor Competition Against Against Shareholder COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BUENAVC1 Security ID: 204448104 Meeting Date: MAR 27, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements and For For Management Statutory Reports 3 Appoint Auditors For For Management 4 Ratify Amendments to Dividend Policy For For Management 5 Approve Dividends For For Management 6 Elect Directors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Adopt Quantitative GHG Goals for Against For Shareholder Operations CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John B. Breaux For For Management 1c Elect Director Pamela L. Carter For For Management 1d Elect Director Steven T. Halverson For For Management 1e Elect Director Edward J. Kelly, III For For Management 1f Elect Director Gilbert H. Lamphere For For Management 1g Elect Director John D. McPherson For For Management 1h Elect Director Timothy T. O'Toole For For Management 1i Elect Director David M. Ratcliffe For For Management 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Michael J. Ward For For Management 1l Elect Director J.C. Watts, Jr. For For Management 1m Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 26, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel R. Allen For For Management 1b Elect Director Crandall C. Bowles For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director Charles O. Holliday, Jr. For For Management 1e Elect Director Dipak C. Jain For For Management 1f Elect Director Clayton M. Jones For For Management 1g Elect Director Joachim Milberg For For Management 1h Elect Director Richard B. Myers For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Thomas H. Patrick For For Management 1k Elect Director Sherry M. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DEVON ENERGY CORPORATION Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara M. Baumann For For Management 1.2 Elect Director John E. Bethancourt For For Management 1.3 Elect Director Robert H. Henry For For Management 1.4 Elect Director John A. Hill For For Management 1.5 Elect Director Michael M. Kanovsky For For Management 1.6 Elect Director Robert A. Mosbacher, Jr. For For Management 1.7 Elect Director J. Larry Nichols For For Management 1.8 Elect Director Duane C. Radtke For For Management 1.9 Elect Director Mary P. Ricciardello For For Management 1.10 Elect Director John Richels For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Financial Risks of Climate Against For Shareholder Change 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Review Public Policy Advocacy on Against For Shareholder Climate Change DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Cremin For For Management 1b Elect Director Jean-Pierre M. Ergas For For Management 1c Elect Director Peter T. Francis For For Management 1d Elect Director Kristiane C. Graham For For Management 1e Elect Director Michael F. Johnston For For Management 1f Elect Director Robert A. Livingston For For Management 1g Elect Director Richard K. Lochridge For For Management 1h Elect Director Bernard G. Rethore For For Management 1i Elect Director Michael B. Stubbs For For Management 1j Elect Director Stephen M. Todd For For Management 1k Elect Director Stephen K. Wagner For For Management 1l Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Eliminate Supermajority Vote For For Management Requirement 6 Eliminate Supermajority Vote For For Management Requirement 7 Eliminate Supermajority Vote For For Management Requirement 8 Provide Right to Call Special Meeting For For Management ENBRIDGE INC. Ticker: ENB Security ID: 29250N105 Meeting Date: MAY 07, 2014 Meeting Type: Annual/Special Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Arledge For For Management 1.2 Elect Director James J. Blanchard For For Management 1.3 Elect Director J. Lorne Braithwaite For For Management 1.4 Elect Director J. Herb England For For Management 1.5 Elect Director Charles W. Fischer For For Management 1.6 Elect Director V. Maureen Kempston For For Management Darkes 1.7 Elect Director David A. Leslie For For Management 1.8 Elect Director Al Monaco For For Management 1.9 Elect Director George K. Petty For For Management 1.10 Elect Director Charles E. Shultz For For Management 1.11 Elect Director Dan C. Tutcher For For Management 1.12 Elect Director Catherine L. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Stock Option Plan For For Management 4 Approve Shareholder Rights Plan For For Management 5 Advisory Vote on Executive For For Management Compensation Approach ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Maureen Scannell Bateman For For Management 1b Elect Director Leo P. Denault For For Management 1c Elect Director Kirkland H. Donald For For Management 1d Elect Director Gary W. Edwards For For Management 1e Elect Director Alexis M. Herman For For Management 1f Elect Director Donald C. Hintz For For Management 1g Elect Director Stuart L. Levenick For For Management 1h Elect Director Blanche Lambert Lincoln For For Management 1i Elect Director Stewart C. Myers For For Management 1j Elect Director W.J. 'Billy' Tauzin For For Management 1k Elect Director Steven V. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Decommission Indian Point Nuclear Against Against Shareholder Reactors 5 Report on Major Nuclear Safety Against Against Shareholder Concerns and NRC Actions ENTERPRISE PRODUCTS PARTNERS L.P. Ticker: EPD Security ID: 293792107 Meeting Date: SEP 30, 2013 Meeting Type: Special Record Date: AUG 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management 2 Amend Nonqualified Employee Stock For For Management Purchase Plan EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony K. Anderson For For Management 1b Elect Director Ann C. Berzin For For Management 1c Elect Director John A. Canning, Jr. For For Management 1d Elect Director Christopher M. Crane For For Management 1e Elect Director Yves C. de Balmann For For Management 1f Elect Director Nicholas DeBenedictis For For Management 1g Elect Director Nelson A. Diaz For For Management 1h Elect Director Sue L. Gin For For Management 1i Elect Director Paul L. Joskow For For Management 1j Elect Director Robert J. Lawless For For Management 1k Elect Director Richard W. Mies For For Management 1l Elect Director William C. Richardson For For Management 1m Elect Director John W. Rogers, Jr. For For Management 1n Elect Director Mayo A. Shattuck, III For For Management 1o Elect Director Stephen D. Steinour For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Limit Executive Compensation Against Against Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director William W. George For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations FIRST AMERICAN FINANCIAL CORPORATION Ticker: FAF Security ID: 31847R102 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Doti For For Management 1.2 Elect Director Michael D. McKee For For Management 1.3 Elect Director Thomas V. McKernan For For Management 1.4 Elect Director Virginia M. Ueberroth For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FIRSTENERGY CORP. Ticker: FE Security ID: 337932107 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul T. Addison For For Management 1.2 Elect Director Anthony J. Alexander For For Management 1.3 Elect Director Michael J. Anderson For For Management 1.4 Elect Director William T. Cottle For For Management 1.5 Elect Director Robert B. Heisler, Jr. For For Management 1.6 Elect Director Julia L. Johnson For For Management 1.7 Elect Director Ted J. Kleisner For For Management 1.8 Elect Director Donald T. Misheff For For Management 1.9 Elect Director Ernest J. Novak, Jr. For For Management 1.10 Elect Director Christopher D. Pappas For For Management 1.11 Elect Director Catherine A. Rein For For Management 1.12 Elect Director Luis A. Reyes For For Management 1.13 Elect Director George M. Smart For For Management 1.14 Elect Director Wes M. Taylor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Shareholder Approval of Against Against Shareholder Specific Performance Metrics in Equity Compensation Plans 5 Submit SERP to Shareholder Vote Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For For Management 1.4 Elect Director Edsel B. Ford, II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director James P. Hackett For For Management 1.8 Elect Director James H. Hance, Jr. For For Management 1.9 Elect Director William W. Helman, IV For For Management 1.10 Elect Director Jon M. Huntsman, Jr. For For Management 1.11 Elect Director John C. Lechleiter For For Management 1.12 Elect Director Ellen R. Marram For For Management 1.13 Elect Director Alan Mulally For For Management 1.14 Elect Director Homer A. Neal For For Management 1.15 Elect Director Gerald L. Shaheen For For Management 1.16 Elect Director John L. Thornton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan J. Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director James E. Rohr For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Provide for Cumulative Voting Against For Shareholder 21 Stock Retention/Holding Period Against Against Shareholder 22 Require More Director Nominations Than Against Against Shareholder Open Seats 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Cessation of All Stock Options and Against Against Shareholder Bonuses 25 Seek Sale of Company Against Against Shareholder GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 24, 2013 Meeting Type: Annual Record Date: JUL 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bradbury H. Anderson For For Management 1b Elect Director R. Kerry Clark For For Management 1c Elect Director Paul Danos For For Management 1d Elect Director William T. Esrey For For Management 1e Elect Director Raymond V. Gilmartin For For Management 1f Elect Director Judith Richards Hope For For Management 1g Elect Director Heidi G. Miller For For Management 1h Elect Director Hilda Ochoa-Brillembourg For For Management 1i Elect Director Steve Odland For For Management 1j Elect Director Kendall J. Powell For For Management 1k Elect Director Michael D. Rose For For Management 1l Elect Director Robert L. Ryan For For Management 1m Elect Director Dorothy A. Terrell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Responsibility for Against Against Shareholder Post-Consumer Product Packaging GENERAL MOTORS COMPANY Ticker: GM Security ID: 37045V100 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph J. Ashton For For Management 1b Elect Director Mary T. Barra For For Management 1c Elect Director Erroll B. Davis, Jr. For For Management 1d Elect Director Stephen J. Girsky For For Management 1e Elect Director E. Neville Isdell For For Management 1f Elect Director Kathryn V. Marinello For For Management 1g Elect Director Michael G. Mullen For For Management 1h Elect Director James J. Mulva For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Thomas M. Schoewe For For Management 1k Elect Director Theodore M. Solso For For Management 1l Elect Director Carol M. Stephenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Approve Omnibus Stock Plan For For Management 7 Provide for Cumulative Voting Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brian G. Cartwright For For Management 1b Elect Director Christine N. Garvey For For Management 1c Elect Director David B. Henry For For Management 1d Elect Director Lauralee E. Martin For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Peter L. Rhein For For Management 1g Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management HEALTH CARE REIT, INC. Ticker: HCN Security ID: 42217K106 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director George L. Chapman For For Management 1c Elect Director Thomas J. DeRosa For For Management 1d Elect Director Jeffrey H. Donahue For For Management 1e Elect Director Peter J. Grua For For Management 1f Elect Director Fred S. Klipsch For For Management 1g Elect Director Timothy J. Naughton For For Management 1h Elect Director Sharon M. Oster For For Management 1i Elect Director Judith C. Pelham For For Management 1j Elect Director R. Scott Trumbull For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Gordon M. Bethune For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder 7 Report on Lobbying Payments and Policy Against For Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director James D. Plummer For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Frank D. Yeary For For Management 1j Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder 8 Pro-rata Vesting of Equity Awards Against For Shareholder INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Denis Kessler For For Management 2.2 Elect Director G. Richard ('Rick') For For Management Wagoner, Jr. 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management JOHN HANCOCK TAX-ADVANTAGED DIVIDEND INCOME FUND Ticker: HTD Security ID: 41013V100 Meeting Date: FEB 18, 2014 Meeting Type: Annual Record Date: DEC 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Boyle For For Management 1.2 Elect Director William H. Cunningham For For Management 1.3 Elect Director Grace K. Fey For For Management 1.4 Elect Director Hassell H. McClellan For For Management 1.5 Elect Director Gregory A. Russo For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director James G. Cullen For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Leo F. Mullin For For Management 1i Elect Director William D. Perez For For Management 1j Elect Director Charles Prince For For Management 1k Elect Director A. Eugene Washington For For Management 1l Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward L. Doheny, II For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director John T. Gremp For For Management 1.4 Elect Director John Nils Hanson For For Management 1.5 Elect Director Gale E. Klappa For For Management 1.6 Elect Director Richard B. Loynd For For Management 1.7 Elect Director P. Eric Siegert For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder KINDER MORGAN, INC. Ticker: KMI Security ID: 49456B101 Meeting Date: MAY 19, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Kinder For For Management 1.2 Elect Director Steven J. Kean For For Management 1.3 Elect Director Anthony W. Hall, Jr. For For Management 1.4 Elect Director Deborah A. Macdonald For For Management 1.5 Elect Director Michael J. Miller For For Management 1.6 Elect Director Michael C. Morgan For For Management 1.7 Elect Director Fayez Sarofim For For Management 1.8 Elect Director C. Park Shaper For For Management 1.9 Elect Director Joel V. Staff For For Management 1.10 Elect Director John M. Stokes For For Management 1.11 Elect Director Robert F. Vagt For For Management 2 Ratify Auditors For For Management 3 Report on Financial Risks of Climate Against For Shareholder Change 4 Report on Methane Emissions Against For Shareholder Management, Pipeline Maintenance and Reduction Targets 5 Report on Sustainability Against For Shareholder KNOWLES CORPORATION Ticker: KN Security ID: 49926D109 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Niew For For Management 1.2 Elect Director Keith L. Barnes For For Management 1.3 Elect Director Richard K. Lochridge For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter Boneparth For For Management 1b Elect Director Steven A. Burd For For Management 1c Elect Director Dale E. Jones For For Management 1d Elect Director Kevin Mansell For For Management 1e Elect Director John E. Schlifske For For Management 1f Elect Director Frank V. Sica For For Management 1g Elect Director Peter M. Sommerhauser For For Management 1h Elect Director Stephanie A. Streeter For For Management 1i Elect Director Nina G. Vaca For For Management 1j Elect Director Stephen E. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against For Shareholder 5 Report on Data Used to Make Against Against Shareholder Environmental Goals and Costs and Benefits of Sustainability Program KONINKLIJKE PHILIPS N.V. Ticker: PHIA Security ID: 500472303 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 President's Speech None None Management 2a Discuss Remuneration Report None None Management 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Adopt Financial Statements For For Management 2d Approve Dividends of EUR 0.80 Per Share For For Management 2e Approve Discharge of Management Board For For Management 2f Approve Discharge of Supervisory Board For For Management 3 Elect Orit Gadiesh to Supervisory Board For For Management 4 Reappoint KPMG as Auditors for an For For Management Intermim Period of One Year 5a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 5b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 5a 6 Authorize Repurchase of Shares For For Management 7 Approve Cancellation of Repurchased For For Management Shares 8 Allow Questions None None Management KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director L. Kevin Cox For For Management 1b Elect Director Myra M. Hart For For Management 1c Elect Director Peter B. Henry For For Management 1d Elect Director Terry J. Lundgren For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Prohibit Political Contributions Against Against Shareholder 5 Adopt Policy to Ensure Consistency Against Against Shareholder between Company Values and Political Contributions 6 Assess Environmental Impact of Against For Shareholder Non-Recyclable Packaging 7 Report on Supply Chain and Against For Shareholder Deforestation 8 Adopt Policy to Require Suppliers to Against Against Shareholder Eliminate Cattle Dehorning 9 Support for Animal Welfare For For Shareholder Improvements in the Company's Pork Supply Chain LENDER PROCESSING SERVICES, INC. Ticker: LPS Security ID: 52602E102 Meeting Date: DEC 19, 2013 Meeting Type: Special Record Date: OCT 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dianne Neal Blixt For For Management 1.2 Elect Director Andrew H. Card, Jr. For For Management 1.3 Elect Director Virgis W. Colbert For For Management 1.4 Elect Director David E.R. Dangoor For For Management 1.5 Elect Director Murray S. Kessler For For Management 1.6 Elect Director Jerry W. Levin For For Management 1.7 Elect Director Richard W. Roedel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Inform Poor and Less Educated on Against Against Shareholder Health Consequences of Tobacco MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Dolan For For Management 1b Elect Director Trevor A. Edwards For For Management 1c Elect Director Frances D. Fergusson For For Management 1d Elect Director Dominic Ng For For Management 1e Elect Director Vasant M. Prabhu For For Management 1f Elect Director Andrea L. Rich For For Management 1g Elect Director Dean A. Scarborough For For Management 1h Elect Director Christopher A. Sinclair For For Management 1i Elect Director Bryan G. Stockton For For Management 1j Elect Director Dirk Van de Put For For Management 1k Elect Director Kathy White Loyd For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b ElectionElect Director Richard H. Lenny For For Management 1c Elect Director Walter E. Massey For For Management 1d Elect Director Cary D. McMillan For For Management 1e Elect Director Sheila A. Penrose For For Management 1f Elect Director John W. Rogers, Jr. For For Management 1g Elect Director Roger W. Stone For For Management 1h Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 22, 2013 Meeting Type: Annual Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Scott C. Donnelly For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Michael O. Leavitt For For Management 1.7 Elect Director James T. Lenehan For For Management 1.8 Elect Director Denise M. O'Leary For For Management 1.9 Elect Director Kendall J. Powell For For Management 1.10 Elect Director Robert C. Pozen For For Management 1.11 Elect Director Preetha Reddy For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Reduce Supermajority Vote Requirement For For Management for Establishing Range For Board Size 7 Reduce Supermajority Vote Requirement For For Management for Removal of Directors 8 Reduce Supermajority Vote Requirement For For Management for Amendment of Articles 9 Rescind Fair Price Provision For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison, Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl W. Grise For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director R. Glenn Hubbard For For Management 1.4 Elect Director Steven A. Kandarian For For Management 1.5 Elect Director John M. Keane For For Management 1.6 Elect Director Alfred F. Kelly, Jr. For For Management 1.7 Elect Director William E. Kennard For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Catherine R. Kinney For For Management 1.10 Elect Director Denise M. Morrison For For Management 1.11 Elect Director Kenton J. Sicchitano For For Management 1.12 Elect Director Lulu C. Wang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 16, 2013 Meeting Type: Annual Record Date: JUN 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Albert J. Hugo-Martinez For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Amend Executive Incentive Bonus Plan For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: SEP 27, 2013 Meeting Type: Special Record Date: AUG 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Approve Omnibus Stock Plan For For Management 3 Adjourn Meeting For For Management MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director H. Eric Bolton, Jr. For For Management 1b Elect Director Alan B. Graf, Jr. For For Management 1c Elect Director Ralph Horn For For Management 1d Elect Director James K. Lowder For For Management 1e Elect Director Thomas H. Lowder For For Management 1f Elect Director Claude B. Nielsen For For Management 1g Elect Director Philip W. Norwood For For Management 1h Elect Director Harold W. Ripps For For Management 1i Elect Director W. Reid Sanders For For Management 1j Elect Director William B. Sansom For For Management 1k Elect Director Gary Shorb For For Management 1l Elect Director John W. Spiegel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: JUN 04, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Merrill A. Miller, Jr. For For Management 1B Elect Director Clay C. Williams For For Management 1C Elect Director Greg L. Armstrong For For Management 1D Elect Director Robert E. Beauchamp For For Management 1E Elect Director Marcela E. Donadio For For Management 1F Elect Director Ben A. Guill For For Management 1G Elect Director David D. Harrison For For Management 1H Elect Director Roger L. Jarvis For For Management 1I Elect Director Eric L. Mattson For For Management 1K Elect Director Jeffery A. Smisek For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEW RESIDENTIAL INVESTMENT CORP. Ticker: NRZ Security ID: 64828T102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Tyson For For Management 1.2 Elect Director David Saltzman For Withhold Management 2 Ratify Auditors For For Management NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Wesley G. Bush For For Management 1.5 Elect Director Daniel A. Carp For For Management 1.6 Elect Director Karen N. Horn For For Management 1.7 Elect Director Steven F. Leer For For Management 1.8 Elect Director Michael D. Lockhart For For Management 1.9 Elect Director Amy E. Miles For For Management 1.10 Elect Director Charles W. Moorman, IV For For Management 1.11 Elect Director Martin H. Nesbitt For For Management 1.12 Elect Director James A. Squires For For Management 1.13 Elect Director John R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder NTT DOCOMO INC. Ticker: 9437 Security ID: 62942M201 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 2.1 Elect Director Kato, Kaoru For Against Management 2.2 Elect Director Yoshizawa, Kazuhiro For For Management 2.3 Elect Director Sakai, Yoshikiyo For For Management 2.4 Elect Director Terasaki, Akira For For Management 2.5 Elect Director Onoe, Seizo For For Management 2.6 Elect Director Sato, Hirotaka For For Management 2.7 Elect Director Takagi, Kazuhiro For For Management 2.8 Elect Director Asami, Hiroyasu For For Management 2.9 Elect Director Suto, Shoji For For Management 2.10 Elect Director Omatsuzawa, Kiyohiro For For Management 2.11 Elect Director Nakayama, Toshiki For For Management 2.12 Elect Director Kii, Hajime For For Management 2.13 Elect Director Tani, Makoto For For Management 2.14 Elect Director Murakami, Teruyasu For For Management 2.15 Elect Director Nakamura, Takashi For For Management 3.1 Appoint Statutory Auditor Kobayashi, For For Management Toru 3.2 Appoint Statutory Auditor Okihara, For Against Management Toshimune OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Edward P. Djerejian For For Management 1.6 Elect Director John E. Feick For For Management 1.7 Elect Director Margaret M. Foran For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Remove Age Restriction for Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Separate the Roles of the Chairman of For For Management the Board and the Chief Executive Officer 6 Ratify Auditors For For Management 7 Stock Retention/Holding Period Against For Shareholder 8 Review and Assess Membership of Against For Shareholder Lobbying Organizations 9 Report on Management of Hydraulic Against For Shareholder Fracturing Risks and Opportunities 10 Report on Methane Emissions Management Against For Shareholder and Reduction Targets OLD REPUBLIC INTERNATIONAL CORPORATION Ticker: ORI Security ID: 680223104 Meeting Date: MAY 23, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Hellauer For For Management 1.2 Elect Director Arnold L. Steiner For For Management 1.3 Elect Director Fredricka Taubitz For For Management 1.4 Elect Director Aldo C. Zucaro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORANGE Ticker: ORA Security ID: 684060106 Meeting Date: MAY 27, 2014 Meeting Type: Annual/Special Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.80 per Share 4 Approve Transaction with Bernard Dufau For For Management Re: Compensation 5 Reelect Stephane Richard as Director For Against Management 6 Elect Patrice Brunet as Representative For Against Management of Employee Shareholders to the Board 7 Elect Jean-Luc Burgain as For Against Management Representative of Employee Shareholders to the Board 8 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 750,000 9 Advisory Vote on Compensation of For For Management Stephane Richard, Chairman and CEO 10 Advisory Vote on Compensation of For For Management Gervais Pellissier, Vice-CEO 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Amend Article 15.1 of Bylaws Re: Board For For Management Decisions 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Authorize Filing of Required For For Management Documents/Other Formalities PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 23, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Kevin A. Lobo For For Management 1.6 Elect Director Klaus-Peter Muller For Withhold Management 1.7 Elect Director Candy M. Obourn For For Management 1.8 Elect Director Joseph M. Scaminace For For Management 1.9 Elect Director Wolfgang R. Schmitt For For Management 1.10 Elect Director Ake Svensson For For Management 1.11 Elect Director James L. Wainscott For For Management 1.12 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 16, 2013 Meeting Type: Annual Record Date: AUG 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director B. Thomas Golisano For For Management 1b Elect Director Joseph G. Doody For For Management 1c Elect Director David J. S. Flaschen For For Management 1d Elect Director Phillip Horsley For For Management 1e Elect Director Grant M. Inman For For Management 1f Elect Director Pamela A. Joseph For For Management 1g Elect Director Martin Mucci For For Management 1h Elect Director Joseph M. Tucci For For Management 1i Elect Director Joseph M. Velli For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: FEB 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Barnes For For Management 1.2 Elect Director Collin P. Baron For For Management 1.3 Elect Director Kevin T. Bottomley For For Management 1.4 Elect Director John K. Dwight For For Management 1.5 Elect Director Janet M. Hansen For For Management 1.6 Elect Director Richard M. Hoyt For For Management 1.7 Elect Director Nancy McAllister For For Management 1.8 Elect Director Mark W. Richards For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Amend Non-Employee Director Restricted For For Management Stock Plan 5 Ratify Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Ian M. Cook For For Management 1d Elect Director Dina Dublon For For Management 1e Elect Director Rona A. Fairhead For For Management 1f Elect Director Ray L. Hunt For For Management 1g Elect Director Alberto Ibarguen For For Management 1h Elect Director Indra K. Nooyi For For Management 1i Elect Director Sharon Percy Rockefeller For For Management 1j Elect Director James J. Schiro For For Management 1k Elect Director Lloyd G. Trotter For For Management 1l Elect Director Daniel Vasella For For Management 1m Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Stock Retention/Holding Period Against For Shareholder PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director Constance J. Horner For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director George A. Lorch For For Management 1.8 Elect Director Shantanu Narayen For For Management 1.9 Elect Director Suzanne Nora Johnson For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Stephen W. Sanger For For Management 1.12 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions Policy 6 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 7 Provide Right to Act by Written Consent Against For Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 12, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Chew For For Management 1.2 Elect Director Anthony F. Earley, Jr. For For Management 1.3 Elect Director Fred J. Fowler For For Management 1.4 Elect Director Maryellen C. Herringer For For Management 1.5 Elect Director Richard C. Kelly For For Management 1.6 Elect Director Roger H. Kimmel For For Management 1.7 Elect Director Richard A. Meserve For For Management 1.8 Elect Director Forrest E. Miller For For Management 1.9 Elect Director Rosendo G. Parra For For Management 1.10 Elect Director Barbara L. Rambo For For Management 1.11 Elect Director Barry Lawson Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Jennifer Li For For Management 1.5 Elect Director Sergio Marchionne For Against Management 1.6 Elect Director Kalpana Morparia For For Management 1.7 Elect Director Lucio A. Noto For For Management 1.8 Elect Director Robert B. Polet For For Management 1.9 Elect Director Carlos Slim Helu For For Management 1.10 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Adopt Policy to Restrict Non-Required Against Against Shareholder Animal Testing PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William R. Loomis, Jr. For For Management 1b Elect Director Glenn F. Tilton For For Management 1c Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative GHG Goals for Against For Shareholder Operations POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 15, 2014 Meeting Type: Annual/Special Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher M. Burley For For Management 1.2 Elect Director Donald G. Chynoweth For For Management 1.3 Elect Director William J. Doyle For For Management 1.4 Elect Director John W. Estey For For Management 1.5 Elect Director Gerald W. Grandey For For Management 1.6 Elect Director C. Steven Hoffman For For Management 1.7 Elect Director Dallas J. Howe For For Management 1.8 Elect Director Alice D. Laberge For For Management 1.9 Elect Director Consuelo E. Madere For For Management 1.10 Elect Director Keith G. Martell For For Management 1.11 Elect Director Jeffrey J. McCaig For For Management 1.12 Elect Director Mary Mogford For For Management 1.13 Elect Director Elena Viyella de Paliza For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Approve 2014 Performance Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Steven M. Mollenkopf For For Management 1i Elect Director Duane A. Nelles For For Management 1j Elect Director Clark T. 'Sandy' Randt, For For Management Jr. 1k Elect Director Francisco Ros For For Management 1l Elect Director Jonathan J. Rubinstein For For Management 1m Elect Director Brent Scowcroft For For Management 1n Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy L. Main For For Management 1.2 Elect Director Timothy M. Ring For For Management 1.3 Elect Director Daniel C. Stanzione For For Management 2 Ratify Auditors For For Management 3 Remove Supermajority Vote Requirement For For Management 4 Provide Right to Call Special Meeting For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RIO TINTO PLC Ticker: RIO Security ID: 767204100 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report for UK Law For For Management Purposes 4 Approve Remuneration Report for For For Management Australian Law Purposes 5 Approve Potential Termination Benefits For For Management 6 Elect Anne Lauvergeon as Director For For Management 7 Elect Simon Thompson as Director For For Management 8 Re-elect Robert Brown as Director For For Management 9 Re-elect Jan du Plessis as Director For For Management 10 Re-elect Michael Fitzpatrick as For For Management Director 11 Re-elect Ann Godbehere as Director For For Management 12 Re-elect Richard Goodmanson as Director For For Management 13 Re-elect Lord Kerr as Director For For Management 14 Re-elect Chris Lynch as Director For For Management 15 Re-elect Paul Tellier as Director For For Management 16 Re-elect John Varley as Director For For Management 17 Re-elect Sam Walsh as Director For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 24 Approve Scrip Dividend For For Management ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: 780259206 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Elect Euleen Goh as Director For For Management 5 Elect Patricia Woertz as Director For For Management 6 Elect Ben van Beurden as Director For For Management 7 Re-elect Guy Elliott as Director For For Management 8 Re-elect Simon Henry as Director For For Management 9 Re-elect Charles Holliday as Director For For Management 10 Re-elect Gerard Kleisterlee as Director For For Management 11 Re-elect Jorma Ollila as Director For For Management 12 Re-elect Sir Nigel Sheinwald as For For Management Director 13 Re-elect Linda Stuntz as Director For For Management 14 Re-elect Hans Wijers as Director For For Management 15 Re-elect Gerrit Zalm as Director For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve Long Term Incentive Plan For For Management 22 Approve Deferred Bonus Plan For For Management 23 Approve Restricted Share Plan For For Management 24 Approve EU Political Donations and For For Management Expenditure SANOFI Ticker: SAN Security ID: 80105N105 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.80 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions 5 Reelect Christopher Viehbacher as For For Management Director 6 Reelect Robert Castaigne as Director For For Management 7 Reelect Christian Mulliez as Director For For Management 8 Elect Patrick Kron as Director For For Management 9 Advisory Vote on Compensation of Serge For For Management Weinberg, Chairman 10 Advisory Vote on Compensation of For For Management Christopher Viehbacher, CEO 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Authorize Filing of Required For For Management Documents/Other Formalities SEASPAN CORPORATION Ticker: SSW Security ID: Y75638109 Meeting Date: JAN 28, 2014 Meeting Type: Special Record Date: DEC 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Preferred Share Amendment For Against Management 2 Approve the Declassification Amendment For For Management SEASPAN CORPORATION Ticker: SSW Security ID: Y75638109 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect John C. Hsu as Director For For Management 1b Elect David Lyall as Director For Withhold Management 1c Elect Peter S. Shaerf Director For For Management 2 Ratify KMPG LLP, Chartered Accountants For For Management as Auditors 3 Amend Articles of Incorporation to For For Management Declassify the Board of Directors and Provide Annual Election of Member of the Board 4 Amend Articles of Incorporation to For For Management Increase the Size of the Board 5 Amend Articles of Incorporation and For For Management Bylaws to Decrease the Shareholder Supermajority Voting Requirements to Amend Certain Articles of Incorporation and Bylaws SILVER WHEATON CORP. Ticker: SLW Security ID: 828336107 Meeting Date: MAY 09, 2014 Meeting Type: Annual/Special Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor a1 Elect Director Lawrence I. Bell For For Management a2 Elect Director George L. Brack For For Management a3 Elect Director John A. Brough For For Management a4 Elect Director R. Peter Gillin For For Management a5 Elect Director Chantal Gosselin For For Management a6 Elect Director Douglas M. Holtby For For Management a7 Elect Director Eduardo Luna For For Management a8 Elect Director Wade D. Nesmith For For Management a9 Elect Director Randy V.J. Smallwood For For Management b Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration c Advisory Vote on Executive For For Management Compensation Approach d Amend Share Option Plan For For Management e Approve Advance Notice Policy For For Management f Amend Quorum Requirements For For Management g Allow Electronic Distribution of For For Management Company Communications SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory L. Ebel For For Management 1b Elect Director Austin A. Adams For For Management 1c Elect Director Joseph Alvarado For For Management 1d Elect Director Pamela L. Carter For For Management 1e Elect Director Clarence P. Cazalot, Jr. For For Management 1f Elect Director F. Anthony Comper For For Management 1g Elect Director Peter B. Hamilton For For Management 1h Elect Director Michael McShane For For Management 1i Elect Director Michael G. Morris For For Management 1j Elect Director Michael E. J. Phelps For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder 5 Report on Methane Emissions Against For Shareholder STATOIL ASA Ticker: STL Security ID: 85771P102 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Registration of Attending Shareholders None None Management and Proxies 3 Elect Chairman of Meeting For For Management 4 Approve Notice of Meeting and Agenda For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Accept Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 7.00 Per Share 7 Withdraw Company from Tar Sands Against Against Shareholder Activities in Canada 8 Withdraw Company from Ice-Laden Against Against Shareholder Activities in the Arctic 9 Approve Company's Corporate Governance For For Management Statement 10 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 11 Approve Remuneration of Auditors For For Management 12a Reelect Olaug Svarva as Member of For For Management Corporate Assembly 12b Reelect Idar Kreutzer as Member of For For Management Corporate Assembly 12c Reelect Karin Aslaksen as Member of For For Management Corporate Assembly 12d Reelect Greger Mannsverk as Member of For For Management Corporate Assembly 12e Reelect Steinar Olsen as Member of For For Management Corporate Assembly 12f Reelect Ingvald Strommen as Member of For For Management Corporate Assembly 12g Reelect Rune Bjerke as Member of For For Management Corporate Assembly 12h Reelect Siri Kalvig as Member of For For Management Corporate Assembly 12i Reelect Barbro Haetta as Member of For For Management Corporate Assembly 12j Elect Terje Venold as Member of For For Management Corporate Assembly 12k Elect Tone Lunde Bakker as Member of For For Management Corporate Assembly 12l Elect Linda Litlekalsoy Aase as Member For For Management of Corporate Assembly 12m Reelect Arthur Sletteberg as Deputy For For Management Member of Corporate Assembly 12n Reelect Bassim Haj as Deputy Member of For For Management Corporate Assembly 12o Elect Nina Kivijervi as Deputy Member For For Management of Corporate Assembly 12p Elect Birgitte Vartdal as Deputy For For Management Members of Corporate Assembly 13 Approve Remuneration of Corporate For For Management Assembly in the Amount of NOK 116,400 for the Chairman, NOK 61,400 for the Vice Chairman, NOK 43,100 for Other Members, and NOK 6,100 for Deputy Members 14a Reelect Olaug Svarva as Member and For For Management Chairman of Nominating Committee 14b Reelect Tom Rathe as Member of For For Management Nominating Committee 14c Reelect Elisabeth Berge as Member of For For Management Nominating Committee with Johan Alstad as Personal Deputy 14d Elect Tone Bakker as New Member of For For Management Nominating Committee 15 Approve Remuneration of Nominating For For Management Committee in the Amount of NOK 11,600 for the Chairman and NOK 8,600 for Other Members 16 Approve Quaterly Dividend Payment For For Management 17 Approve Equity Plan Financing For Against Management 18 Authorize Share Repurchase Program and For For Management Cancellation of Repurchased Shares 19 Terminate Engagement in Angola and Against Against Shareholder Azerbaijan STMICROELECTRONICS NV Ticker: STM Security ID: 861012102 Meeting Date: DEC 02, 2013 Meeting Type: Special Record Date: NOV 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Approve Granting of Quarterly For For Management Dividends of USD 0.10 per Share 3 Authorize Supervisory Board to Decide For For Management on Dividend Payments In Addition to Shareholders 4 Close Meeting None None Management SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director W. Douglas Ford For For Management 1.4 Elect Director John D. Gass For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 1.13 Elect Director Michael M. Wilson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 15, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Cassaday For For Management 1b Elect Director Jonathan Golden For For Management 1c Elect Director Joseph A. Hafner, Jr. For For Management 1d Elect Director Hans-Joachim Koerber For For Management 1e Elect Director Nancy S. Newcomb For For Management 1f Elect Director Jackie M. Ward For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roxanne S. Austin For Against Management 1b Elect Director Douglas M. Baker, Jr. For For Management 1c Elect Director Calvin Darden For Against Management 1d Elect Director Henrique De Castro For Against Management 1e Elect Director James A. Johnson For Against Management 1f Elect Director Mary E. Minnick For Against Management 1g Elect Director Anne M. Mulcahy For Against Management 1h Elect Director Derica W. Rice For Against Management 1i Elect Director Kenneth L. Salazar For For Management 1j Elect Director John G. Stumpf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Perquisites Against Against Shareholder 5 Require Independent Board Chairman Against For Shareholder 6 Cease Discrimination in Hiring, Vendor Against Against Shareholder Contracts, or Customer Relations THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 20, 2013 Meeting Type: Annual Record Date: SEP 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Boggan, Jr. For For Management 1.2 Elect Director Richard H. Carmona For For Management 1.3 Elect Director Tully M. Friedman For For Management 1.4 Elect Director George J. Harad For For Management 1.5 Elect Director Donald R. Knauss For For Management 1.6 Elect Director Esther Lee For For Management 1.7 Elect Director Robert W. Matschullat For For Management 1.8 Elect Director Jeffrey Noddle For For Management 1.9 Elect Director Rogelio Rebolledo For For Management 1.10 Elect Director Pamela Thomas-Graham For For Management 1.11 Elect Director Carolyn M. Ticknor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Ana Botin For For Management 1.4 Elect Director Howard G. Buffett For For Management 1.5 Elect Director Richard M. Daley For For Management 1.6 Elect Director Barry Diller For For Management 1.7 Elect Director Helene D. Gayle For For Management 1.8 Elect Director Evan G. Greenberg For For Management 1.9 Elect Director Alexis M. Herman For For Management 1.10 Elect Director Muhtar Kent For For Management 1.11 Elect Director Robert A. Kotick For For Management 1.12 Elect Director Maria Elena Lagomasino For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 08, 2013 Meeting Type: Annual Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angela F. Braly For For Management 1b Elect Director Kenneth I. Chenault For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Susan Desmond-Hellmann For For Management 1e Elect Director A.G. Lafley For For Management 1f Elect Director Terry J. Lundgren For For Management 1g Elect Director W. James McNerney, Jr. For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Mary Agnes Wilderotter For For Management 1j Elect Director Patricia A. Woertz For For Management 1k Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE SOUTHERN COMPANY Ticker: SO Security ID: 842587107 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Juanita Powell Baranco For For Management 1b Elect Director Jon A. Boscia For For Management 1c Elect Director Henry A. 'Hal' Clark, For For Management III 1d Elect Director Thomas A. Fanning For For Management 1e Elect Director David J. Grain For For Management 1f Elect Director Veronica M. Hagen For For Management 1g Elect Director Warren A. Hood, Jr. For For Management 1h Elect Director Linda P. Hudson For For Management 1i Elect Director Donald M. James For For Management 1j Elect Director Dale E. Klein For For Management 1k Elect Director William G. Smith, Jr. For For Management 1l Elect Director Steven R. Specker For For Management 1m Elect Director E. Jenner Wood, III For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Dinyar S. Devitre For For Management 1b Elect Director Hikmet Ersek For For Management 1c Elect Director Jack M. Greenberg For For Management 1d Elect Director Betsy D. Holden For For Management 1e Elect Director Linda Fayne Levinson For For Management 1f Elect Director Frances Fragos Townsend For For Management 1g Elect Director Solomon D. Trujillo For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against Against Shareholder 5 Report on Political Contributions Against For Shareholder 6 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director Fred Hassan For For Management 1.10 Elect Director Kenneth J. Novack For For Management 1.11 Elect Director Paul D. Wachter For For Management 1.12 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Appropriation of Available Earnings For For Management for Fiscal Year 2013 4 Approve Dividends of USD 3.00 per For For Management Share from Capital Contribution Reserves 5 Approve Renewal of the Authorized For For Management Share Capital 6 Approve Decrease in Size of Board For For Management 7a Declassify the Board of Directors For For Management 7b Amend Articles Re: Binding Shareholder For For Management Ratification of the Compensation of the Board of Directors and the Executive Management Team 7c Amend Articles Re: Supplementary For For Management Amount for Persons Assuming Executive Management Team Positions During a Compensation Period for which Shareholder Ratification has Already been Granted 7d Amend Articles Re: Principles For For Management Applicable to the Compensation of the Members of the Board of Directors and the Executive Management Team 7e Amend Articles Re: Maximum Term and For For Management Termination Notice Period of Members of the Board of Directors and the Executive Management Team and Non-Competition Agreements with Members of the Executive Management Team 7f Amend Articles Re: Permissible For For Management Mandates of Members of the Board of Directors and the Executive Management Team 7g Amend Articles Re: Loans and For For Management Post-Retirement Benefits 8 Require Majority Vote for the Election For For Management of Directors 9 Amend Articles Re: Shareholder Agenda For For Management Item Requests Pursuant to Swiss Law 10a Elect Ian C. Strachan as Director For For Management 10b Elect Glyn A. Barker as Director For For Management 10c Elect Vanessa C. L. Chang as Director For For Management 10d Elect Frederico F. Curado as Director For For Management 10e Elect Chad Deaton as Director For For Management 10f Elect Martin B. McNamara as Director For For Management 10g Elect Samuel Merksamer as Director For For Management 10h Elect Edward R. Muller as Director For For Management 10i Elect Steven L. Newman as Director For For Management 10j Elect Tan Ek Kia as Director For For Management 10k Elect Vincent J. Intrieri as Director For For Management 11 Elect Ian C. Strachan as Board Chairman For For Management 12a Appoint Frederico F. Curado as Member For For Management of the Compensation Committee 12b Appoint Martin B. McNamara as Member For For Management of the Compensation Committee 12c Appoint Tan Ek Kia as Member of the For For Management Compensation Committee 12d Appoint Vincent J. Intrieri as Member For For Management of the Compensation Committee 13 Designate Schweiger Advokatur/Notariat For For Management as Independent Proxy 14 Appointment Of Ernst & Young LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year 2014 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Amend Omnibus Stock Plan For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Y. Marc Belton For For Management 1c Elect Director Victoria Buyniski For For Management Gluckman 1d Elect Director Arthur D. Collins, Jr. For For Management 1e Elect Director Richard K. Davis For For Management 1f Elect Director Roland A. Hernandez For For Management 1g Elect Director Doreen Woo Ho For For Management 1h Elect Director Joel W. Johnson For For Management 1i Elect Director Olivia F. Kirtley For For Management 1j Elect Director Jerry W. Levin For For Management 1k Elect Director David B. O'Maley For For Management 1l Elect Director O'dell M. Owens For For Management 1m Elect Director Craig D. Schnuck For For Management 1n Elect Director Patrick T. Stokes For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder UNILEVER PLC Ticker: ULVR Security ID: 904767704 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Paul Polman as Director For For Management 5 Re-elect Jean-Marc Huet as Director For For Management 6 Re-elect Laura Cha as Director For For Management 7 Re-elect Louise Fresco as Director For For Management 8 Re-elect Ann Fudge as Director For For Management 9 Re-elect Dr Byron Grote as Director For For Management 10 Re-elect Mary Ma as Director For For Management 11 Re-elect Hixonia Nyasulu as Director For For Management 12 Re-elect Sir Malcolm Rifkind as For For Management Director 13 Re-elect John Rishton as Director For For Management 14 Re-elect Kees Storm as Director For For Management 15 Re-elect Michael Treschow as Director For For Management 16 Re-elect Paul Walsh as Director For For Management 17 Elect Feike Sijbesma as Director For For Management 18 Appoint KPMG LLP as Auditors For For Management 19 Authorise Board to Fix Remuneration of For For Management Auditors 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise EU Political Donations and For For Management Expenditure 24 Authorise the Company to Call EGM with For For Management Two Weeks' Notice VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 23, 2013 Meeting Type: Annual Record Date: JUN 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Gerard Kleisterlee as Director For For Management 3 Re-elect Vittorio Colao as Director For For Management 4 Re-elect Andy Halford as Director For For Management 5 Re-elect Stephen Pusey as Director For For Management 6 Re-elect Renee James as Director For For Management 7 Re-elect Alan Jebson as Director For For Management 8 Re-elect Samuel Jonah as Director For For Management 9 Elect Omid Kordestani as Director For For Management 10 Re-elect Nick Land as Director For For Management 11 Re-elect Anne Lauvergeon as Director For For Management 12 Re-elect Luc Vandevelde as Director For For Management 13 Re-elect Anthony Watson as Director For For Management 14 Re-elect Philip Yea as Director For For Management 15 Approve Final Dividend For For Management 16 Approve Remuneration Report For For Management 17 Reappoint Deloitte LLP as Auditors For For Management 18 Authorise the Audit and Risk Committee For For Management to Fix Remuneration of Auditors 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise EU Political Donations and For For Management Expenditure 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JAN 28, 2014 Meeting Type: Special Record Date: DEC 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 1 Approve Disposal of All of the Shares For For Management in Vodafone Americas Finance 1 by Vodafone 4 Limited to Verizon Communications Inc 2 Approve Matters Relating to the Return For For Management of Value to Shareholders 3 Authorise Market Purchase of Ordinary For For Management Shares 4 Authorise Board to Ratify and Execute For For Management Approved Resolutions W. R. BERKLEY CORPORATION Ticker: WRB Security ID: 084423102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George G. Daly For Against Management 1.2 Elect Director Jack H. Nusbaum For Against Management 1.3 Elect Director Mark L. Shapiro For Against Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Pamela J. Craig For For Management 1e Elect Director Douglas N. Daft For For Management 1f Elect Director Michael T. Duke For Against Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Marissa A. Mayer For For Management 1i Elect Director C. Douglas McMillon For For Management 1j Elect Director Gregory B. Penner For For Management 1k Elect Director Steven S Reinemund For For Management 1l Elect Director Jim C. Walton For For Management 1m Elect Director S. Robson Walton For Against Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers 6 Report on Lobbying Payments and Policy Against For Shareholder WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Kerry Clark For For Management 1.2 Elect Director Robert L. Dixon, Jr. For For Management 1.3 Elect Director Lewis Hay, III For For Management 1.4 Elect Director William J. Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prohibit Political Spending Against Against Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director James H. Quigley For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Review Fair Housing and Fair Lending Against For Shareholder Compliance WELLS FARGO ADVANTAGE GLOBAL DIVIDEND OPPORTUNITY FUND Ticker: EOD Security ID: 94987C103 Meeting Date: FEB 10, 2014 Meeting Type: Annual Record Date: DEC 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Isaiah Harris, Jr. For For Management 1.2 Elect Director David F. Larcker For For Management 1.3 Elect Director Olivia S. Mitchell For For Management XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glenn A. Britt For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Richard J. Harrington For For Management 1.4 Elect Director William Curt Hunter For For Management 1.5 Elect Director Robert J. Keegan For For Management 1.6 Elect Director Robert A. McDonald For For Management 1.7 Elect Director Charles Prince For For Management 1.8 Elect Director Ann N. Reese For For Management 1.9 Elect Director Sara Martinez Tucker For For Management 1.10 Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: APR 30, 2014 Meeting Type: Annual/Special Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Marrone For For Management 1.2 Elect Director Patrick J. Mars For For Management 1.3 Elect Director John Begeman For For Management 1.4 Elect Director Alexander Davidson For For Management 1.5 Elect Director Richard Graff For For Management 1.6 Elect Director Nigel Lees For For Management 1.7 Elect Director Carl Renzoni For For Management 1.8 Elect Director Dino Titaro For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Adopt By-Law No. 1 For For Management 4 Advisory Vote on Executive For For Management Compensation Approach SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dividend and Income Fund By: /s/ Thomas B. Winmill Thomas B. Winmill, Chief Executive Officer Date: August 12, 2014
